Citation Nr: 1733211	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  15-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for status-post excision of melanoma of middle-to-lower back; and if so, whether the criteria for service connection are met. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962 and from August 1967 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for status-post excision of melanoma of middle-to-lower back.  

In September 2015, the Veteran and his spouse testified during a video conference hearing before the undersigned Veterans' Law Judge (VLJ).  

The claim was previously before the Board in October 2015.  The Board denied the Veteran's request to reopen the claim for service connection for status-post excision of melanoma of middle-to-lower back.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court vacated and remanded the October 2015 Board decision.  The case was returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issue of entitlement to service connection for status-post excision of melanoma of middle-to-lower back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the May 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for status-post excision of melanoma of the middle-to-lower back.
CONCLUSION OF LAW

New and material evidence has been received and, as such, the claim of entitlement to service connection for status-post excision of melanoma of the middle-to-lower back is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, further discussion of compliance with VA's duties to notify and assist is not necessary in light of the favorable decision to reopen the claim.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the March 2017 memorandum decision, the Court vacated and remanded the October 2015 Board decision so that the Board could specifically discuss of the Veteran's September 2015 hearing testimony.  

The September 2015 testimony in question is as follows:  

[REPRESENTATIVE:] As far as your melanoma on the back, how long after service did you notice it or been diagnosed with it?

[VETERAN:] Well it was, first I was real, well I noticed it before but I really didn't pay that much attention to it until about, I don't know several years ago.

Reading the testimony in the light most favorable to the Veteran, the statement could be interpreted to convey that his melanoma manifested in service and that he sought treatment several years after manifestation.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, but not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Consequently, and presuming that the lay statement is credible, the Board finds that the statement raises a reasonable possibility of substantiating the claim as it relates to manifestation in service.   

As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for service connection for status-post excision of melanoma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for status-post excision of melanoma of the middle-to-lower back is warranted and, to this extent only, the appeal is granted.


REMAND

The Veteran asserts entitlement to service connection for malignant melanoma, as due to herbicide exposure in the Republic of Vietnam.  

Service treatment records document that malignant melanoma was not diagnosed or treated in service.  However, other skin conditions were evaluated in service.  In a May 1987 retirement examination, a clinical evaluation was performed and the following skin abnormalities were noted: numerous nevi and hemangiomas.  In a May 1987 service treatment record, the Veteran was evaluated for a bleeding lesion on the mid-sternum.  In a June 1987 medical record, a diagnosis of capillary hemangioma of the anterior chest was noted.  Enlistment exams were silent for any skin abnormalities. 

In a March 2008 VA dermatology consult, the Veteran was evaluated for a lesion on his back.  He reported that it appeared within the previous 4 to 5 years.  As noted above, in September 2015, the Veteran testified that malignant melanoma of the middle-to-lower back manifested in service.  

In light of the above, remand is required for additional development as the evidence indicates that the disability may have manifested during active service.  The Veteran should be afforded an examination to determine whether malignant melanoma was incurred in or otherwise related to service.  

Additionally, an opinion should be provided with respect to the Veteran's assertion that his malignant melanoma may be related to herbicide exposure during service.  Although malignant melanoma is not a disease subject to presumptive service connection under 38 C.F.R. §§ 3.309(e), he is not precluded from establishing that malignant melanoma is related to herbicide exposure on a non-presumptive direct evidentiary basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  Notwithstanding the presumptive provisions, service connection for a malignant melanoma based on exposure to herbicides may also be established by showing that a disorder is at least as likely as not causally linked to such exposure.

Finally, outstanding treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relating to the Veteran's claim.  All records received should be associated with the claims file.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  Schedule the Veteran for an examination to determine the nature and etiology of malignant melanoma of the middle-to-lower back.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any malignant melanoma of the middle-to-lower back present from October 2010, to include status-post excision of melanoma of the middle-to-lower back.

b)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any malignant melanoma of the middle-to-lower back had its onset during or was incurred as a result of service, to include presumed herbicide exposure in the Republic of Vietnam.

The examiner should consider the following evidence: May 1987 retirement examination noting skin abnormalities of numerous nevi and hemangiomas; May 1987 service treatment record that evaluated a bleeding lesion on the mid-sternum, and a June 1987 service treatment record diagnosis of capillary hemangioma of the anterior chest.  

The examiner is advised that the mere fact that a presumption has not been established is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


